 



EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

Xtant Medical Holdings, Inc.
664 Cruiser Lane
Belgrade, Montana 59714

 

Ladies and Gentlemen:

 

Each of the undersigned (each, an “Investor”) hereby confirms its agreement with
you as follows:

 

1.This Securities Purchase Agreement (the “Agreement”) is made as of the
Effective Date between Xtant Medical Holdings, Inc., a Delaware corporation (the
“Company”), and the Investors listed on the signature pages hereto.

 

2.The Company is proposing to issue and sell to the Investors (the “Placement”)
an aggregate of $6,809,896.80 of the Company’s common stock, par value $0.000001
per share (the “Securities”), at a price per share of $7.20 pursuant to the
Restructuring and Exchange Agreement, dated as of January 11, 2018, among the
Company, the Investors and the consenting noteholders party thereto (the
“Restructuring Agreement”). The Securities will be entitled to the benefits of a
Registration Rights Agreement (the “Registration Rights Agreement”), to be
entered into among the Company and the Investors, pursuant to which the Company
agrees, among other thing, to file and cause to become effective under the
Securities Act of 1933, as amended (the “Securities Act”), a registration
statement covering the resale of the Securities.

 

3.The Company and the Investors agree that, upon the terms and subject to the
conditions set forth herein and in the Restructuring Agreement, the Investors
will purchase from the Company and the Company will issue and sell to the
Investors the number of Securities set forth below on each Investor’s signature
page for the aggregate purchase price set forth below on such Investor’s
signature page. The Securities shall be purchased pursuant to the Terms and
Conditions for Purchase of Securities attached hereto as Annex A and
incorporated herein by reference as if fully set forth herein. The Securities
purchased by the Investors will be delivered by electronic book-entry through
the facilities of the Depository Trust Company (“DTC”) pursuant to the
Investors’ instructions at the Closing.

 

 

 

 

Number of Securities the Investor Agrees to Purchase: 603,687 shares

 

Aggregate Purchase Price of such Securities : $4,346,546.40

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED BY:       ______________________________________

 

Xtant Medical Holdings, Inc.   Name of Investor: a Delaware corporation   ROS
Acquisition Offshore LP           By OrbiMed Advisors LLC, solely in its    
capacity as Investment Manager       By: /s/ Carl D. O’Connell   By: /s/ W.
Carter Neild Name: Carl D. O’Connell   Name: W. Carter Neild Title: Chief
Executive Officer   Title: Member           Address: 601 Lexington Avenue, 54th
Floor   New York, NY 10022    

 

 2

 

 

If you are a registered investment company, please provide information relating
to your Custodial Agent.

 

  Name of Custodial Agent: Merrill Lynch   Address: 600 California St., Floor 8
  San Francisco, CA 94108   Tax ID No.:   Settlement Contact Name: Peter Miller

 

 

 3

 

 

Number of Securities the Investor Agrees to Purchase: 342,132 shares

 

Aggregate Purchase Price of such Securities : $2,463,350.40

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED BY:       ______________________________________  

 

Xtant Medical Holdings, Inc.   Name of Investor: a Delaware corporation  
OrbiMed Royalty Opportunities II, LP           By OrbiMed ROF II LLC,     its
General Partner           By OrbiMed Advisors LLC,     its Managing Member      
By: /s/ Carl D. O’Connell   By: /s/ W. Carter Neild Name: Carl D. O’Connell  
Name: W. Carter Neild Title: Chief Executive Officer   Title: Member          
Address: 601 Lexington Avenue, 54th Floor   New York, NY 10022    

 

 4

 

 

If you are a registered investment company, please provide information relating
to your Custodial Agent.

 

  Name of Custodial Agent: Merrill Lynch   Address: 600 California St., Floor 8
  San Francisco, CA 94108   Tax ID No.:   Settlement Contact Name: Peter Miller

 

 

 5

 

 

ANNEX A TO THE SECURITIES PURCHASE AGREEMENT
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.Agreement to Sell and Purchase the Securities; Closings and Delivery of
Securities and Funds.

 

1.1Upon the terms and subject to the conditions hereinafter set forth, at the
Closing (as defined below), the Company will sell to the Investors, and the
Investors will purchase from the Company, the amount of Securities set forth on
each such Investor’s signature page hereto at the purchase price set forth on
such signature page.

 

1.2The completion of the purchase and sale of the Securities (the “Closing”)
shall occur on or around February 14, 2018 (the “Closing Date”), at the offices
of the Company’s counsel. At the Closing, (i) the Company shall cause the
Company’s transfer agent to deliver to the Investors the Securities to the DTC
account specified by the Investors and agreed by the Company, and (ii) the
aggregate purchase price for the Securities shall be delivered by or on behalf
of the Investors to the Company in the manner set forth in the funds flow
memorandum attached hereto as Annex B.

 

1.3The Company’s obligation to issue and sell Securities to any Investor shall
be subject to the accuracy of the representations and warranties made by the
Investors.

 

1.4The Investors’ obligation to accept delivery of the Securities and to pay for
the Securities shall be subject to the following conditions: (a) each of the
representations and warranties of the Company made in Article 3 of the
Restructuring Agreement shall be accurate in all material respects as of the
Closing Date; (b) the Tier 2 Transaction and Reverse Stock Split (each as
described in the Company’s definitive proxy statement filed with the SEC on
January 22, 2018) shall have occurred and (c) the Company shall have furnished
to the Investors such further certificates and documents as the Investors may
reasonably request.

 

2.Representations, Warranties and Covenants of the Company.

 

The Company hereby represents and warrants to, and covenants with, the Investors
that:

 

2.1The Company has full right, power, authority and capacity to enter into this
Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated hereby and thereby, and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Registration Rights Agreement.

 

2.2The Company has all requisite corporate power and authority to issue and sell
the Securities. The Securities have been duly authorized by the Company, and are
validly issued, fully paid and non-assessable, and the Securities are not
subject to any preemptive or similar rights.

 

B-1

 

 

2.3The Company hereby makes to the Investors the representations and warranties
made by the Company pursuant to Article 3 of the Restructuring Agreement as of
the date hereof.

 

3.Representations, Warranties and Covenants of the Investors.

 

The Investors hereby represent and warrant to, and covenant with, the Company
that:

 

3.1 (1) Each Investor is (a) either a QIB as defined in Rule 144A under the
Securities Act, or an institutional accredited investor as defined in Rule
501(a)(1), (a)(2), (a)(3), or (a)(7) under the Securities Act, as presently in
effect, (b) aware that the sale to it is being made in reliance on a private
placement exemption from registration under the Securities Act, and (c)
acquiring the Securities for its own account or for the account of a QIB or an
institutional accredited investor.

 

(2)Each Investor understands and agrees on behalf of itself and on behalf of any
investor account for which it is purchasing the Securities, that the Securities
are being offered in a transaction not involving any public offering within the
meaning of the Securities Act, that the Securities have not been, and will not
be, registered under the Securities Act and that (a) if it decides to offer,
resell, pledge or otherwise transfer any of the Securities, such Securities may
be offered, resold, pledged or otherwise transferred only (i) pursuant to an
exemption from the registration requirements of the Securities Act, including
Rule 144 under the Securities Act (if available), (ii) pursuant to an effective
registration statement under the Securities Act, or (iii) to the Company, or one
of its subsidiaries, in each of cases (i) through (iii) in accordance with any
applicable securities laws of any state of the United States.

 

(3)The Investors understand that the Securities will, unless sold pursuant to a
registration statement that has been declared effective under the Securities Act
or in compliance with Rule 144, and will bear a legend that reflects the
restricted nature of the securities.

 

(4)Each Investor:

 

(a)is able to fend for itself in the transactions contemplated hereby;

 

(b)has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Securities; and

 

(c)has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment.

 

B-2

 

 

(5)Each Investor acknowledges that (a) it has conducted its own investigation of
the Company, (b) it has had access to, and has had an adequate opportunity to
review, (i) all information the Company has filed with and furnished to the
Securities and Exchange Commission (the “Commission”), (ii) all information set
forth in such filings, and (iii) such financial and other information as it
deems necessary to make its decision to purchase the Securities, and (c) it has
been offered the opportunity to ask questions of the Company, and received such
answers thereto, as it deemed necessary in connection with the decision to
purchase the Securities.

 

(6)The Investors understand that the Company, and others will rely upon the
truth and accuracy of the foregoing representations, acknowledgements and
agreements and agrees that if any of the representations and acknowledgements
deemed to have been made by it by its purchase of the Securities are no longer
accurate, the Investors shall promptly notify the Company. If the Investors are
acquiring the Securities as a fiduciary or agent for one or more investor
accounts, it represents that it has sole investment discretion with respect to
each such account and it has full power to make the foregoing representations,
acknowledgements and agreements on behalf of such account.

 

3.2The Investors acknowledge that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities (including any filing of a
registration statement), in any jurisdiction outside the United States where
action for that purpose is required. Each Investor outside the United States
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense.

 

3.3The Investors have full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and this Agreement constitutes a valid, binding and
enforceable obligation of the Investors, except as the enforceability of the
Agreement may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.

 

3.4The entry into and performance of this Agreement by the Investors and the
consummation by the Investors of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
Investors, (ii) conflict with, or constitute a default under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument to which the Investors are party, or (iii)
result in the violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Investors,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investors to perform their obligations hereunder.

 

B-3

 

 

4.Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein
shall survive the execution of this Agreement, the delivery to the Investors of
the Securities being purchased and the payment therefor.

 

5.Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the domestic United
States, by first-class registered or certified mail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) otherwise by
International Federal Express or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail, three business days after
so mailed, (ii) if delivered by a nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and shall be delivered as addressed as
follows:

 

(a) if to the Company, to:

 

Xtant Medical Holdings, Inc.

664 Cruiser Lane

Belgrade, Montana 59714

Attention: Carl O’Connell

 

(b) if to an Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

6.Independent Nature of Investors’ Obligations and Rights. The obligations of
the Investors under this Agreement are several and not joint, and no Investor
shall be responsible in any way for the performance of the obligations of any
other Investor under the Agreement. The decision of each Investor to purchase
the Securities pursuant to the Agreement has been made by such Investor
independently of any other Investor. Nothing contained in the Agreement, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or with respect to the
acquisition, disposition or voting of the Securities or the transactions
contemplated by the Agreement. Each Investor acknowledges that no other Investor
has acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Securities or enforcing its
rights under this Agreement. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. No
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of the Agreement unless the same
consideration is also offered to all of the parties to the Agreement.

 

B-4

 

 

7.Changes. Except as contemplated herein, this Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company.

 

8.Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.

 

9.Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

10.Applicable Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. Each of the Company and the
Investors agree that any suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted only in
any State or U.S. federal court in The City of New York and County of New York
and waives any objection that such party may now or hereafter have to the laying
of venue of any such suit, action or proceeding, and irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

 

11.Waiver of Jury Trial. Each of the Company and the Investors hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

Counterparts. This Agreement may be signed in one or more counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same agreement

 

B-5

